NORTHCUTT, Judge.
The Department of Health revoked Dr. Ira Liss’s license to practice medicine after an informal hearing. See § 120.57(2), Fla. Stat. (2001). Liss contends he was entitled to a formal hearing. We agree and reverse for further proceedings.
This case arose after Liss and Dr. Michael Spuza were convicted on federal charges of receiving kickbacks in exchange for Medicare referrals and for conspiracy to defraud the United States. Their convictions were affirmed on appeal. United States v. Liss, 265 F.3d 1220 (11th Cir.2001). The Board of Medicine then determined probable cause existed to believe that Liss violated section 458.331(1)(c), Florida Statutes (2001), and it directed the Department of Health to file an administrative complaint against Liss’s license.
We need not recite in detail Liss’s attempts to be accorded a formal hearing, or what occurred during the informal proceeding. We have addressed these facts at length in Spuza v. Department of Health, 838 So.2d 676 (Fla. 2d DCA 2003). Both doctors were represented by the same counsel and both appeared at the same informal administrative hearing. The differences between their two cases do not warrant a different result. Accordingly, on the authority of Spuza, we reverse the order revoking Liss’s license to practice medicine and remand with directions to grant him a formal hearing under section 120.57(1).
FULMER and WHATLEY, JJ., Concur.